DETAILED ACTION
In response to communication filed on 4/2/2021.
Claims 1,12-22 and 28-30 are pending.
Claims 1,12-14,18,19, and 28-30 are rejected.
Claims 15-17 and 20-22 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 4/2/2021. Claims 1,12,13,15-21 and 28-30 were amended and claims 1,12-22 and 28-30 remain pending.

Amendment to claims 16 and 18-21 in response to rejection under 35 USC § 112, second paragraph has been considered. The amendment to the claims obviates previously raised rejection, as such this rejection is hereby withdrawn.

Amendment to claims 12,13,16,17,20,21,28,29 and 30 obviates previously invoked claim interpretations under 35 U.S.C. 112(f), as such, invoking of 35 U.S.C. 112(f) is hereby withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. 2017/0202009)(K1 hereafter).

Regarding claims 1 and 12, K1 teaches a terminal (i.e. user equipment UE)[refer Fig. 26; 2620] comprising: 
	a processor [refer Fig. 26; 2621];
	a storage medium (i.e. memory)[refer Fig. 26; 2622] having program instructions stored thereon, the computer program instructions, when executed by the processor [paragraph 0421] perform processing of:
transmitting to a base station (i.e. eNB)[refer Fig. 26; 2610] a schedule request (SR)[refer Fig. 25; 2505][paragraph 0402], the schedule request indicates a volume (i.e. size) of the uplink data [paragraph 0408], the volume of the uplink data is indicated by information bits (i.e. data regions) in the schedule request (different SR types are matched to respective three data regions and are configured [paragraph 0300], the size of the UL data is through the SR type received [paragraph 0301]); 
receiving, from the base station, an uplink grant [refer Fig. 25; 2513] indicating scheduling information (i.e. UL resources) for transmitting uplink data [paragraph 0411], the scheduling information is allocated by the base station according to a volume of the uplink data [paragraph 0412], the volume being determined by the schedule request (i.e. SR type)[paragraph 0412]; and 
the transmitting unit further configured to transmit to the base station the uplink data [refer Fig. 25; 2515] by employing the scheduling information (i.e. using UL resources)[paragraph 0413].  

Regarding claim 13, K1 teaches the SR indicates scheduling information for a buffer status report (BSR) (a SR type transmitted by the UE indicates a procedure for assigning uplink resources for the 
transmit the BSR according to the scheduling information for the BSR indicated by the SR [refer Fig. 25; 2509][paragraph 0406], the scheduling information is allocated by the base station (the UE receives an UL grant for sending a BSR)[paragraph 0405] according to the volume of the uplink data indicated by the BSR received based on the scheduling information for the BSR [paragraph 0412].  

Regarding claim 14, K1 teaches the scheduling information for the BSR is indicated by information bits in the SR [paragraph 0312].  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2017/0202009)(K1 hereafter) in view of Nakashima et al. (US Pub. 2013/0128854)(N1 hereafter).

Regarding claim 18, K1 fails to disclose the SR indicates whether a volume of the whole uplink data to be transmitted by the user equipment is greater than a threshold.  
	N1 discloses a scheduling request (SR) that indicates not only information about whether to request resource allocation but also other information items and is of multiple bits [paragraph 0216], 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate the use of a scheduling request that can be used to indicate appropriate number of resources based upon a threshold of data for transmission as taught by N1.  One would be motivated to do so to provide a base station with appropriately obtained information [refer N1; paragraph 0025]. 

Regarding claim 19, K1 fails to disclose whether a volume of whole uplink data to be transmitted by the user equipment is greater than a threshold is indicated by information bits in the SR or resources for transmitting the SR, and the resources for transmitting the SR include at least one type of time resources, frequency resources and code resources for transmitting the SR.
	N1 discloses a scheduling request (SR) that indicates not only information about whether to request resource allocation but also other information items and is of multiple bits [paragraph 0216], when the amount of data stored in a transmission buffer is equal to or larger than a threshold value, an SR is generated that request allocation of a large number of resources accordingly [paragraph 0218].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate the use of a scheduling request that can be used to indicate appropriate number of resources based upon a threshold of data for transmission as taught by N1.  One would be motivated to do so to provide a base station with appropriately obtained information [refer N1; paragraph 0025]. 
	
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of Koskela et al. (US Pub. 2014/0153512)(K2 hereafter).

Regarding claim 28, K1 teaches a terminal (i.e. user equipment UE)[refer Fig. 26; 2620] comprising: 
a processor [refer Fig. 26; 2621];
	a storage medium (i.e. memory)[refer Fig. 26; 2622] having program instructions stored thereon, the computer program instructions, when executed by the processor [paragraph 0421] perform processing of:
transmitting to a base station (i.e. eNB)[refer Fig. 26; 2610] a schedule request [refer Fig. 25; 2505][paragraph 0402] and 
transmit to the base station uplink data [refer Fig. 25; 2515][paragraph 0413]. 
However K1 fails to explicitly disclose an end of uplink data transmission is indicated by information bits in the uplink data.  
K2 discloses a more data indicator bit that is used to indicate whether more data following a frame is to follow for buffered data [paragraph 0042], when there is no more frames to be sent, a frame is sent with the more data indicator set to ‘0’ to inform a device that there is no more data to be sent [paragraph 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for determining UL size for transmissions using SRs [refer K1; paragraph 0341] to incorporate a means of identifying whether there is no more data that is going to be sent according to a more data indicator as taught by K2.  One would be motivated to do so to provide an improvement on the data exchange between a station and an access point or base station [refer K2; paragraph 0006].



Regarding claim 30, K1 teaches the processor is further configured to receive, from the base station, an uplink grant [refer Fig. 25; 2513] indicating scheduling information (i.e. uplink resources) for transmitting uplink data [paragraph 0411], the transmitting unit is further configured to transmit to the base station the uplink data by employing the scheduling information [paragraph 0413].

Allowable Subject Matter
Claims 15-17, and 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to suggest or make obvious, alone or in combination, that a volume of uplink data is further indicated by resources for transmitting the scheduling request, and the resources transmitting the scheduling request include at least one type of time resources, frequency resources and code resources for transmitting the scheduling request, as noted in claims 15-7 and 22, and
when a scheduling request indicating a volume of the whole uplink data to be transmitted by the terminal is not greater than a threshold, scheduling information for transmitting the uplink data sent by a base station is allocated according to the threshold, and when the volume is greater than the threshold, the scheduling information is allocated according to the threshold to transmit uplink data, and the terminal indicates a volume of remaining uplink data to be transmitted by the terminal to the base station by the uplink data, as noted in claims 20 and 21.

Response to Arguments

Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive. 

Regarding claims 1,12-14,18 and 19, applicant argues that the applied reference does not teach newly added claim limitation, namely, “the schedule request indicates a volume of uplink data, the volume of the uplink data is indicated by information bits in the schedule request,” originally present in claim 15, as indicated on pages 9-11 and 13-14 of the applicants arguments.
	In response to the above-mentioned argument, examiner respectively disagrees.  It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Given the broadest reasonable interpretation of the claim language as required by MPEP 2111, to indicate a volume of uplink data, indicated by information bits in the schedule request, can be seen as any type of information that can point out, show or suggest an amount of uplink data as part of a schedule request.  As noted by the applicant on page 10 of the applicants arguments, Kim et al. (K1 hereafter) discloses the use of an SR type that is used to identify various amounts of data to an eNB [K1; paragraph 0408][paragraph 0412], and that different SR types are matched to respective three data regions [refer K1; paragraphs 0300-0301], which inherently comprise of bits as known in the field of endeavor [refer K1; Fig. 6; Data Region].  Because the UE determines a size of data, selects a scheduling type accordingly, and sends this scheduling request to an eNB in order for the eNB to determine the size of data to generate an UL grant for [refer K1; Fig. 23][paragraphs 0299-0301], this can broadly meet the claim requirement for having bits in a scheduling request that are used to indicate the volume of uplink data since the use of bits are not defined to be a specific field to identify a specific amount, only that the bits in the scheduling request are used to indicate a volume.

	Regarding claims 28-30, applicant argues that the applied reference does not teach newly added claim limitation, namely, “an end of uplink data transmission is indicated by information bits in the uplink data,” as noted on pages 14-16 of the applicant’s arguments.
In response to the above-mentioned argument, examiner respectively directs the applicant to the new grounds of rejection in view of the teachings of Koskela et al. as noted in the above rejection.  In light of the amendments altering the scope of the claims by specifically removing the alternate claim language, as indicated in the applicants arguments on page 14, Koskela (K2 hereafter), as noted in the above rejection, teaches a more data indicator bit that is used to indicate whether more data following a frame is to follow for buffered data [paragraph 0042], when there is no more frames to be sent, a frame is sent with the more data indicator set to ‘0’ to inform a device that there is no more data to be sent [paragraph 0046].  Based upon this disclosure, one would be able to arrive at the use of bits in a transmission, such as an uplink transmission, to indicate the end of a transmission between an access point and station.
Accordingly, examiner reasons that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim (K1 hereafter) for determining UL size for transmissions using SRs [refer K1; paragraph 0341] to incorporate a means of identifying whether there is no more data that is going to be sent according to a more data indicator as taught by K2.  One would be motivated to do so to provide an improvement on the data exchange between a station and an access point or base station [refer K2; paragraph 0006].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/JAMAL JAVAID/Primary Examiner, Art Unit 2412